Citation Nr: 0826142	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the amount of $2,127.00.

2.  Whether an overpayment of VA disability pension benefits 
was properly created and calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to January 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 administrative decision by the 
VA Regional Office (RO) in St. Louis, Missouri, and a June 
2004 waiver decision by the Committee on Waivers and 
Compromises (Committee) at the RO.  The August 2000 decision 
of the RO recognized the creation of an overpayment of 
pension against the veteran in the amount of $6,184.00.  The 
June 2004 Committee decision denied the veteran's request for 
a waiver of recovery of a pension overpayment in the amount 
of $2,217.00.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

In July 2005, the Board remanded this case for additional 
development, and it has now been returned for further 
appellate consideration.  However, for the reasons stated 
below, the case must be remanded again for compliance with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

As an additional matter, the Board observes that the veteran 
submitted a timely Notice of Disagreement to a May 2007 
rating decision to the extent it assigned initial 
noncompensable (zero percent) ratings for left ear squamous 
cell carcinoma and basal cell carcinoma, left nasolabial 
fold.  However, the documents assembled for the Board's 
review does not reflect he has submitted a timely Substantive 
Appeal following the promulgation of a Statement of the Case 
(SOC) on these issues in June 2008.  Consequently, the Board 
does not currently have jurisdiction over these issues.  See 
38 C.F.R. §§ 20.200, 20.302.




REMAND

As detailed in the July 2005 Board remand, the April 2005 SOC 
indicated that the income information that was used in the 
creation of the overpayment in question was obtained from an 
Income Verification Match (IVM) with the Internal Revenue 
Service.  Generally, when information that is obtained 
through an IVM, that information is restricted, and its 
specifics are not included in the veteran's claims folder.  
Instead, an IVM folder is created and that folder becomes the 
subject of special handling in the adjudication process.  The 
Board noted in the July 2005 remand that the information 
contained in the IVM folder can be critical to the 
disposition of a waiver case, particularly when, as in the 
instant case, there is a challenge to the validity of the 
creation of the overpayment.  

Accordingly, the case was remanded in July 2005, in pertinent 
part, to associate the IVM file with the VA claims folder, in 
accordance with appropriate procedures.  After undertaking 
any development deemed essential in addition to that 
specified above, the AMC, through the Committee and the RO, 
was to readjudicate the issues of whether the creation of the 
overpayment was proper, and the claim of entitlement to a 
waiver of recovery of the pension overpayment.

The Board observes that a written audit explaining how the 
pension overpayment was calculated was to be prepared and 
provided to the veteran.  However, the IVM folder has not 
been associated with the veteran's VA claims folder that is 
currently before the Board.  Further, the April 2008 
Supplemental SOC (SSOC) in this case only referred to the 
waiver of recovery of the overpayment in this case, and did 
not address the issue of whether the creation of the 
overpayment was proper.  In short, it does not appear that 
all of the Board's remand directives have been completed in 
this case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall 
11 Vet. App. at 271.  Although the Board regrets further 
delay in this case, in view of the foregoing it must remand 
the case again to ensure compliance with the July 2005 remand 
directives.

The determination in this case that recovery of the 
indebtedness would not violate the principles of equity and 
good conscience has not included a detailed review of the 
veteran's financial situation, despite his assertion that 
financial hardship would result from repayment of the 
indebtedness.  He has apparently never been requested to 
complete a financial status report.  He should be afforded 
the opportunity to supply such detailed information.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
Financial Status Report and asked to 
complete it in full and return it.

2.  The AMC, with assistance from the RO 
and the Committee, should forward to the 
Board the veteran's IVM folder along with 
the claims folder.  If for some reason 
the IVM folder is unavailable, the RO 
should so state that fact and the reason 
therefor.  The RO's attention is directed 
to VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for 
the authority of the Board to review the 
IVM folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.

3.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

4.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC, which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in April 2008, and provides an 
opportunity to respond.  The SSOC must 
reflect consideration of whether the 
creation of the overpayment was proper, 
and the claim of entitlement to waiver of 
recovery of the pension overpayment.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

